DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.
 





Allowable Claims
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 
MacKay et al.  (US 2019/0173687 A1) discloses a smart home device (e.g., a voice assistant device) includes an audio control system that determines a set of one or more audio devices to include nearby devices that are capable of providing audio streams that are audibly detected by a microphone of the smart home device. The audio control system initiates a voice-interaction mode for operating the smart home device to receive voice commands from a user and provide audio output in response to the voice commands. The audio control system transmits an audio control signal to nearby devices that configures each nearby device to implement one or more of: reducing a volume level associated with the audio streams generated by the nearby devices while the smart home device is operating in the voice-interaction mode; and transmitting, to the smart home device, audio stream data associated with a current audio stream generated for audible output by the nearby device.
BAK et al. (US 2014/0122075 A1) discloses a voice recognition apparatus is provided. The voice recognition apparatus comprises: a voice receiver which receives a user's voice signal; a first voice recognition engine which receives the voice signal and performs a voice recognition process; a communication unit which receives the voice signal and transmits the voice signal to an external second voice recognition engine; and a controller which transmits the voice signal received through the voice receiver to at least one of the first voice recognition engine and the communication unit.
As to claims 1 and 10, in combination with other limitations of the claims, the prior art of record fails to disclose or specifically suggested a speech output control section that performs control to output notification speech corresponding to the notification information at a specific .
Furthermore, it would not have been obvious to one of ordinary skill in the art at the time of invention to modify the prior art in order to arrive at the claim invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
January 14, 2021